Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00372-CR

                                Aundrea Edward MATHIS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 555225
                         Honorable Walden Shelton, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 13, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice